Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 19, 2021

The Court of Appeals hereby passes the following order:

A21D0169. REGINALD ROSS v. THE STATE.

      While on parole in 2017, Reginald Ross was charged with theft by receiving
stolen property and possession of a firearm by a convicted felon. On May 30, 2018,
the charges were placed on a dead docket. Thereafter, Ross filed motions to set aside
a void judgment and to dismiss court appointed counsel.1 The trial court dismissed
the motions on November 18, 2020, on the ground that there was no judgment to be
set aside and that no court-appointed attorney represented Ross at the time of his
filing. Ross filed a motion for reconsideration, which the trial court also denied. On
December 21, 2020, Ross, appearing pro se, filed his application for discretionary
appeal challenging the trial court’s order of November 18, 2020 dismissing his
motions, as well as the motion for reconsideration. We, however, lack jurisdiction.
      An application for discretionary review must be filed within 30 days of entry
of the judgment or trial court order sought to be appealed. OCGA § 5-6-35 (d). The
requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an
application for appeal not made in compliance therewith. See Boyle v. State, 190 Ga.
App. 734, 734 (380 SE2d 57) (1989). Pretermitting whether a timely discretionary
application would have authorized appellate review of the trial court order at issue
here, Ross’s application was untimely filed 33 days after the trial court entered its
order of November 18, 2020. To the extent that Ross seeks to appeal the order
denying his motion for reconsideration, the motion did not extend the time to appeal


      1
       Ross has not provided copies of his motions, in violation of Court of Appeals
Rule 31 (e).
the November 18 order, and the order on the motion for reconsideration is not
appealable in its own right. See Bell v. Cohran, 244 Ga. App. 510, 510-511 (536
SE2d 187) (2000); Savage v. Newsome, 173 Ga. App. 271, 271 (326 SE2d 5) (1985).
Thus, this application is untimely as to the dismissal order and invalid as to the order
dismissing his motion for reconsideration. For these reasons, the application is hereby
DISMISSED for lack of jurisdiction. See Boyle, 190 Ga. App. at 734.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         01/19/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.